1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
                                                Case No. 17cr3759-MMA
11   UNITED STATES OF AMERICA,
12                              Plaintiff,      ORDER GRANTING
                                                DEFENDANT’S MOTION TO
13         vs.                                  WITHDRAW GUILTY PLEA
14   HENRY A. GAMBOA,                           [Doc. No. 43]
15                              Defendant.
16
17         Defendant Henry A. Gamboa is charged in a two-count Superseding
18   Information with importing methamphetamine, in violation of Title 21, United
19   States Code, sections 952 and 960. See Doc. No. 30. On June 13, 2018, Defendant
20   pleaded guilty to Count 2 via a written plea agreement. See Doc. No. 33.
21   Defendant now moves to withdraw the plea of guilty pursuant to Federal Rule of
22   Criminal Procedure 11. See Doc. No. 43. The government does not oppose the
23   motion.
24         A district court may permit a defendant to withdraw an accepted guilty plea
25   before sentencing if “the defendant can show a fair and just reason for requesting
26   the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). The defendant has the burden of
27   demonstrating a fair and just reason for withdrawal of the plea, see id.; however,
28   the standard is applied liberally. See United States v. Nagra, 147 F.3d 875, 880

                                                                                 17cr3759
1    (9th Cir. 1998); see also United States v. Signori, 844 F.2d 635, 637 (9th Cir.
2    1988) (stating that a motion to withdraw a plea pre-sentence should be “freely
3    allowed”). “Fair and just reasons for withdrawal include inadequate Rule 11 plea
4    colloquies, newly discovered evidence, intervening circumstances, or any other
5    reason for withdrawing the plea that did not exist when the defendant entered his
6    plea.” United States v. Ortega-Ascanio, 376 F.3d 879, 883 (9th Cir. 2004).
7          Here, Defendant seeks to withdraw his previously entered plea of guilty on
8    the grounds that the expansion of Safety Valve eligibility by the recently-enacted
9    First Step Act of 2018 may materially alter the sentence he receives in this case.
10   The Court finds that this circumstance constitutes a “fair and just reason” for
11   withdrawal of Defendant’s guilty plea. Accordingly, the Court GRANTS
12   Defendant’s motion.
13         IT IS SO ORDERED.
14   DATE: February 11, 2019                ____________________________________
15                                          HON. MICHAEL M. ANELLO
                                            United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                  17cr3759
